On Motion of Mr. Rutledge in Behalf of the Complainant and by Consent of Mr. Parsons Sollicitor for the Defendant it is Ordered that the Complainant have Leave to add Parties to this Suit by making James St. John Son of John St. John deceased a Minor by her this Complainant as his next Friend, Benjamin Singelton and Elizabeth his Wife late Elizabeth St. John Daughter of the said John St. John  deceased a Minor by her said Husband as her next Friend Complainant, and James St. John Son of Meller St. John deceased a Defendant, to make her Bill conformable thereto, and to make the several Amendments on the foregoing Pages in her said Bill by Consent of the Sollicitors on both Sides It is also Ordered that the Defendant if he shall think proper do amend his Answer in Manner mentioned in the foregoing Pages and such other Way as such Addition of Parties may make necessary and that he do thereupon re-swear his said Answer.
William Burrows, Master in Chancery
We Consent to the above Order.
John Rutledge.
James Parsons.